Case 19-10210-LSS   Doc 520   Filed 04/22/19   Page 1 of 8
                                   Case 19-10210-LSS                              Doc 520              Filed 04/22/19                     Page 2 of 8


In re Charlotte Russe Holding, Inc., et al.                                                                                                                         Case No:        19-10210
                                                                                                                                                            Reporting Period:      March 2019




                                                                                   SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
                                                                                    For the Period March 3, 2019 through April 6, 2019




Case No:                                         19-10210          19-10211           19-10212          19-10213            19-10214          19-10215            19-10216
                                              Charlotte Russe   Charlotte Russe   Charlotte Russe   Charlotte Russe     Charlotte Russe, Charlotte Russe      Charlotte Russe   Consolidated
                                              Holding, Inc.     Holdings          Intermediate      Enterprise, Inc.   Inc.              Merchandising,      Administration,
                                                                Corporation       Corporation                                            Inc.                Inc.
Cash Flow Summary
Beginning Cash Balance                                    -                 -                 -                  -            859,107                -                   -             859,107

Receipts
      Operations Receipts                                 -                 -                 -                  -          21,526,216              -                    -          21,526,216
      Other Receipts                                      -                 -                 -                  -          48,369,636        4,499,975                  -          52,869,611
      Intercompany Receipts                               -                 -                 -                  -         (10,405,646)       6,993,911            3,411,734               -
      DIP Proceeds                                        -                 -                 -                  -          13,300,000              -                    -          13,300,000
      Total Cash Receipts                                 -                 -                 -                  -          72,790,206       11,493,886            3,411,734        87,695,827

Disbursements
      Merchandise Disbursements                           -                 -                 -                  -                 -          (9,573,013)                -          (9,573,013)
      Rent, Utilities and Occupancy                       -                 -                 -                  -          (3,567,933)              -                   -          (3,567,933)
      Payroll, Payroll Taxes and Benefits                 -                 -                 -                  -          (6,504,387)       (1,855,828)         (2,355,871)      (10,716,085)
      SG&A                                                -                 -                 -                  -          (6,442,582)          (65,046)         (1,055,863)       (7,563,491)
      Taxes                                               -                 -                 -                  -          (2,963,749)              -                   -          (2,963,749)
      Interest                                            -                 -                 -                  -            (260,385)              -                   -            (260,385)
      Professional Fees                                   -                 -                 -                  -            (553,256)              -                   -            (553,256)
      Bankruptcy related                                  -                 -                 -                  -            (642,098)              -                   -            (642,098)
      LC Payments                                         -                 -                 -                  -         (11,319,141)              -                   -         (11,319,141)
      DIP Indemnity                                       -                 -                 -                  -            (500,000)              -                   -            (500,000)
      DIP Paydown                                         -                 -                 -                  -         (22,039,075)              -                   -         (22,039,075)
      Total Cash Disbursements                            -                 -                 -                  -         (54,792,606)      (11,493,886)         (3,411,734)      (69,698,226)

Debtors Net Cash Flow                                     -                 -                 -                  -          17,997,601               -                   -          17,997,601

From / (To) Non-Debtors                                   -                 -                 -                  -                 -                 -                   -                 -

Net Cash Flow                                             -                 -                 -                  -          17,997,601               -                   -          17,997,601

Ending Cash Balance                                       -                 -                 -                  -          18,856,708               -                   -          18,856,708




                                                                                                                                                                                           MOR-1
                             Case 19-10210-LSS                      Doc 520             Filed 04/22/19                Page 3 of 8


In re     Charlotte Russe Holding, Inc., et al.                                                                               Case No:                      19-10210
                                                                                                                      Reporting Period:                    March 2019

                                      DEBTORS STATEMENT WITH RESPECT TO BANK RECONCILIATIONS, BANK STATEMENTS
                                                          AND CASH DISBURSEMENTS JOURNAL
                                                    For the Period March 3, 2019 through April 6, 2019

The DebtorS attest that all bank accounts are reconciled on a monthly basis as part of the monthly close process. Below is the account balance as of 3/2/19.
Bank Account Reconciliations & Cash Disbursements Journals
The Debtors affirm that bank reconciliations are prepared for all open and active bank accounts on a monthly basis.
The Debtors affirm that within its financial accounting systems, check registers and/or disbursements journals are
maintained for each disbursement account.
Bank Statements
The Debtors affirm that bank statements for all open and active bank accounts are retained by the Debtors.
Closed Bank Accounts
The Debtors affirm that one bank account (Bank of America RUS Line of Credit) was closed during the current reporting period.


Opened Bank Accounts
The Debtors affirm that two bank account(s) were opened during the current reporting period.
  (1) The Bank of America 978 (Sales Tax Escrow Account) was opened during the current reporting period

  (2) The Bank of America 294 (Professional Services Escrow Account) was opened during the current reporting period


                                                                    BANK RECONCILIATIONS
                                                       For the Period March 3, 2019 through April 6, 2019

Bank                                                           Acct No.                  Purpose of Account                                        Balance as of 4/6/19
Bank of Hawaii                                                    399                    Store Depository                                                           -
Banco Popular                                                     819                    Store Depository                                                           -
Regions                                                           317                    Store Depository                                                           -
PNC Bank                                                          229                    Store Depository                                                           -
Wells Fargo                                                       724                    Store Depository                                                          (762)
Bank of America                                                   672                    Depository - Credit Card Receipt Account                                   -
Bank of America                                                   607                    Depository - Concentration Account                                       6,223
Bank of America                                                   609                    Operating                                                         10,849,223
Bank of America                                                   420                    Payroll Disbursement                                                       -
Bank of America                                                   339                    Holding                                                                  1,000
Bank of America                                                   340                    Holding                                                                  1,000
Bank of America                                                   163                    General Disbursement                                                       -
Bank of America                                                   079                    Rent Disbursement                                                          -
Bank of America                                                   RUS                    Line of Credit                                   Closed
Wells Fargo                                                       215                    Change Order Account                             Closed
Bank of America                                                   563                    Utility Deposit Account                                              378,394
Bank of America                                                   978                    Sales Tax Escrow Account                                           4,658,629
Bank of America                                                   294                    Professional Services Escrow Account                               2,963,000
Total Bank Balance                                                                                                                                         18,856,708




                                                                                                                                                                 MOR-1a
                                Case 19-10210-LSS                         Doc 520               Filed 04/22/19                Page 4 of 8


In re Charlotte Russe Holding, Inc., et al.                                                                                                         Case No:          19-10210
                                                                                                                                            Reporting Period:        March 2019

                                                                  PROFESSIONAL FEES AND EXPENSES PAID
                                                             For the Period March 3, 2019 through April 6, 2019

                                                                           Amount Paid This Period                             Cumulative Amount Paid Since Filing
                                         Docket            Fees              Expenses           Total                Fees             Expenses             Total
                   (1)
      Professional
      A&G Realty Partners, LLC                       275               -                    -                 -                 -                        -                 -
      Bayard, P.A.                                   288               -                    -                 -                 -                        -                 -
      Berkeley Research Group, LLC                   277               -                    -                 -                 -                        -                 -
      Cooley LLP                                     285               -                    -                 -                 -                        -                 -
      Donlin, Recano and Company                     287           231,776                  -             231,776           231,776                      -             231,776
      Guggenheim Securities, LLC                     310               -                    -                 -                 -                        -                 -
      Malfitano Advisors, LLC                        287               -                    -                 -                 -                        -                 -
      Province, Inc.                                 331               -                    -                 -                 -                        -                 -
      Whiteford Taylor
      Total                                                        231,776                  -             231,776           231,776                      -             231,776



      Professional (1)                   Docket                               Role
      A&G Realty Partners, LLC                       275                      Debtor Real Estate Advisor
      Bayard, P.A.                                   288                      Debtor Co-Counsel
      Berkeley Research Group, LLC                   277                      Debtor Chief Restructuring Officer and Additional Personnel
      Cooley LLP                                     285                      Debtor Bankruptcy Counsel
      Donlin, Recano and Company                     287                      Debtor Administrative Advisor
      Guggenheim Securities, LLC                     310                      Debtor Investment Banker
      Malfitano Advisors, LLC                        287                      Debtor Asset Disposition Consultant
      Province, Inc.                                 331                      UCC Financial Advisor
      Whiteford Taylor                               332                      UCC Counsel

      (1) Brincko and King & Spalding are not retained professionals and paid pursuant to the terms of the DIP Agreement.
      Note: The professional fees escrow account was funded $3.063M per the DIP budget the week ending 3/9/19.




                                                                                                                                                                         MOR-1b
                                      Case 19-10210-LSS                                 Doc 520                Filed 04/22/19                       Page 5 of 8

Jason/Andrea
In re Charlotte Russe Holding, Inc., et al.                                                                                                                                           Case No:         19-10210
                                                                                                                                                                              Reporting Period:       March 2019




                                                                                             STATEMENT OF OPERATIONS
                                                                                  For the Period March 3, 2019 through April 6, 2019
                                                                                                     (Unaudited)
                                                                                                   (In thousands)

Case No:                                                         19-10210          19-10211           19-10212          19-10213             19-10214           19-10215           19-10216
                                                              Charlotte Russe   Charlotte Russe   Charlotte Russe    Charlotte Russe    Charlotte Russe,   Charlotte Russe    Charlotte Russe     Consolidated
                                                              Holding, Inc.     Holdings          Intermediate       Enterprise, Inc.   Inc.               Merchandising,     Administration,
                                                                                Corporation       Corporation                                              Inc.               Inc.
Cash Flow Summary
(In thousands)
Net sales                                                                 -                 -                  -                  -              56,437                -                   -              56,437
Cost of goods sold, including buying, distribution, and occupancy costs   -                 -                  -                  -              12,646              1,763                 -              14,409
       Gross profit                                                       -                 -                  -                  -              43,791             (1,763)                -              42,028
Selling, general, and administrative expenses                             -                 -                  -                  -              38,614                390               6,327            45,331
Impairment of goodwill                                                    -                 -                  -                  -                 -                  -                   -                 -
       Income (loss) from operations                                      -                 -                  -                  -               5,177             (2,153)             (6,327)           (3,303)
Other expense, net:
    Interest, net                                                         -                 -                  -                  -                   28               -                   -                   28
    Gain on restructuring                                                 -                 -                  -                  -                 -                  -                   -                 -
    Other                                                                 -                 -                  -                  -             142,736                -                   -             142,736
       Total other expense, net                                           -                 -                  -                  -             142,764                -                   -             142,764
       Income (loss) before income taxes                                  -                 -                  -                  -            (137,587)            (2,153)             (6,327)         (146,067)
Income tax expense (benefit)                                              -                 -                  -                  -                 -                  -                   -                 -
       Net income (loss) and comprehensive income (loss)                  -                 -                  -                  -            (137,587)            (2,153)             (6,327)         (146,067)




                                                                                                                                                                                                             MOR-2
                        Case 19-10210-LSS                    Doc 520          Filed 04/22/19       Page 6 of 8



In re      Charlotte Russe Holding, Inc., et al.                                                            Case No:          19-10210
                                                                                                    Reporting Period:        March 2019

                                                       Condensed Consolidated Balance Sheets
                                                                    (Unaudited)
                                                                  (In thousands)
                                                                                                          April 6,          February 2,
                                                    Assets                                                 2019                2019
           Current assets:
              Cash and cash equivalents                                                                       16,795               5,722
              Inventories                                                                                        993              54,925
              Prepaid expenses                                                                                 4,149               8,458
              Deferred tax assets                                                                                -                   -
              Other current assets                                                                             1,765               1,376
                           Total current assets                                                               23,702              70,481
           Property and equipment, at cost                                                                    34,887             301,083
           Less accumulated depreciation                                                                     (23,450)           (244,337)
                 Property and equipment, net                                                                  11,437              56,746
           Trade name, net of impairment of $8,500 at February 2, 2019                                           -                77,200
           Goodwill, net of impairment of $90,681 at February 2, 2019                                            -                69,261
           Long term deferred tax asset                                                                          -                   -
           Other assets                                                                                        6,049               6,148
                           Total assets                                                                       41,188             279,836
                                       Liabilities and Stockholders’ Equity
           Current liabilities:
              Accounts payable                                                                                 5,283             53,054
              Accounts Payable Pre-filing                                                                     43,494                -
              Accrued payroll and employee benefits                                                              230              7,057
              Current maturities of long-term debt                                                               -                  -
              Other current liabilities                                                                        6,809             37,403
              Other current liabilities Pre-filing                                                            10,116                -
                           Total current liabilities                                                          65,932             97,514
           Deferred rent                                                                                         -               51,487
           Unfavorable lease reserve                                                                             -                    28
           Deferred tax liabilities                                                                              -                  -
           Long-term debt, net of OID and issuance costs                                                      88,052             88,052
           Other liabilities                                                                                  13,765             13,955
                           Total liabilities                                                                 167,749            251,036

           Stockholders’ equity:
              Series 1 preferred stock, $0.001 par value; no shares authorized
                 at February 2, 2019 and April 6, 2019                                                               -               -
              Common stock, $0.001 par value; 3,500,000 shares authorized,
                 214,427 issued and outstanding at February 2, 2019 and April 6, 2019                            -                   -
              Additional paid-in capital                                                                     315,205             315,205
              Accumulated deficit                                                                           (441,766)           (286,405)
                          Total stockholders’ equity                                                        (126,561)             28,800
                          Total liabilities and stockholders’ equity                                          41,188             279,836

(1) The information contained in MOR-3 is provided to fulfill the requirements of the Office of the United StatesTrustee.
All information contained in MOR-3 is unaudited and subject to future adjustment. Given that the Debtors’
financial statements and balance sheets are typically on a consolidated basis, all information contained in MOR-3 has
been presented on a consolidated basis.




                                                                                                                                    MOR-3
                     Case 19-10210-LSS             Doc 520       Filed 04/22/19       Page 7 of 8



In re    Charlotte Russe Holding, Inc., et al.                                         Case No:                19-10210
                                                                               Reporting Period:              March 2019

                                          Status of Postpetition Taxes
                              For the Period March 3, 2019 through April 6, 2019
The Debtors continue to pay post-petition taxes as they become due and are current on those payments.
If payments become past due the Debtors will include a schedule in the MOR listing past due post-petition taxes.

                                                                                                            Ending
                                                                                                          Tax Liability
         Federal
           Withholding                                                                                              3,000
           FICA - EE                                                                                                  -
           FICA - ER                                                                                                  -
           FUTA                                                                                                       -
         Total Federal                                                                                              3,000

         State and Local
         Withholding                                                                                                 -
         City/County                                                                                              66,385
         SUTA/SDI EE                                                                                                 -
         SUTA/SDI ER                                                                                               1,478
         Other employee related                                                                                      -
         Sales                                                                                                 4,906,970
         Use                                                                                                       5,923
         Personal Property                                                                                        42,003
         Business Licenses                                                                                        77,963
         Total State and Local                                                                                 5,100,722

         Total Taxes Outstanding                                                                               5,103,722




                                SUMMARY OF UNPAID POST-PETITION DEBTS
                              For the Period March 3, 2019 through April 6, 2019

                                                                                                        Post - Petition
         Current                                                                                               1,785,893
         0 - 30                                                                                              11,917,812
         31 - 60                                                                                               1,160,637
         60 - 90                                                                                                  67,709
         over 90                                                                                                  35,655
         Total                                                                                               14,967,705




                                                                                                                     MOR-4
                             Case 19-10210-LSS                          Doc 520             Filed 04/22/19           Page 8 of 8


In re Charlotte Russe Holding, Inc., et al.                                                                                Case No:            19-10210
                                                                                                                   Reporting Period:          March 2019


                                                         ACCOUNTS RECEIVABLE RECONCILIATION AND AGING
                                                          For the Period March 3, 2019 through April 6, 2019


      Debtor                                              0-30 (Current)            31-60              61-90           Over 90             AR Aging
      Charlotte Russe Holding, Inc.                                  -                    -                    -               -                     -
      Charlotte Russe Holdings Corporation                           -                    -                    -               -                     -
      Charlotte Russe Intermediate Corporation                       -                    -                    -               -                     -
      Charlotte Russe Enterprise, Inc.                               -                    -                    -               -                     -
      Charlotte Russe, Inc.                                      953,470              783,504                  -            27,332             1,764,306
      Charlotte Russe Merchandising, Inc.                            -                    -                    -               -                     -
      Charlotte Russe Administration, Inc.                           -                    -                    -               -                     -
                                                                 953,470              783,504                  -            27,332             1,764,306




                                                                           DEBTOR QUESTIONAIRE
                                                              For the Period March 3, 2019 through April 6, 2019


                                                                                     YES                NO         Explanation
1)    Have any Assets been sold or transferred outside normal course

                                                                                                                   Assets sold pursuant to Store Closing Order and
      of business this reporting period?                                             YES                           certain other sale orders entered by the Court

2)    Have any funds been disbursed from any account other than a
      debtor in possesion account this reporting period?                                                NO

3)    Have all post petition tax returns been filed timely?                          YES

4)    Are worker compenastion, general liability, and other necessary
      insurance covereages in effect?                                                YES

5)    Has any bank account been open during the period?                              YES
      If yes provide documentation identifying the opened accounts.




                                                                                                                                                              MOR-5
